Exhibit 10.7
SERVICE AGREEMENT NO. 80934
CONTROL NO. 2004-05-28 — 0001
SST SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 29th day of October, 2004, by and
between:
Columbia Gas Transmission Corporation
(“Transporter”)
AND
PPL Gas Utilities Corporation
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284. 223
of Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of April 1,
2005, and shall continue in full force and effect until March 31, 2014.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT NO. 80934
CONTROL NO. 2004- 05-28 — 0001
SST SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Customer Services and notices to Shipper shall be addressed
to it at:
PPL Gas Utilities Corporation
Theresa Sassman, GENPL7
Natural Gas Support
2 North Ninth Street
Allentown, PA 18101-1179
ATTN: Joe Cammarano
until changed by either party by written notice.

 

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT NO. 80934
CONTROL NO. 2004-05-28 — 0001
SST SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A.

          PPL Gas Utilities Corporation    
 
       
By:
Name:
  /s/ Robert M. Geneczko
 
Robert M. Geneczko   [SEAL] 
Title:
  President    
Date:
       
 
 
 
   

          Columbia Gas Transmission Corporation    
 
       
By:
Name:
  /s/ T. N. Brasselle
 
T. N. Brasselle    
Title:
  MGR Customer Services    
Date:
  NOV 05 2004    

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No. 2004-05-28 — 0001
Appendix A to Service Agreement No. 80934
Under Rate Schedule SST
Between (Transporter) Columbia Gas Transmission Corporation
              and (Shipper) PPL Gas Utilities Corporation

         
October through March Transportation Demand
  10,715   Dth/day
 
       
April through September Transportation Demand
  5,358   Dth/day

Primary Receipt Points

                              Maximum Daily   Scheduling   Scheduling Point    
Quantity   Point No.   Name     (Dth/Day)  
STOW
  STORAGE STOW WITHDRAWALS     10,715  

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No. 2004-05-28 — 0001
Appendix A to Service Agreement No. 80934
Under Rate Schedule SST
Between (Transporter) Columbia Gas Transmission Corporation
              and (Shipper) PPL Gas Utilities Corporation
Primary Delivery Points

                                                                               
  Minimum                         Maximum           Delivery                    
    Daily Delivery   Design Daily       Pressure     Scheduling   Scheduling
Point   Measuring   Measuring Point   Obligation   Quantity   Aggregate  
Obligation (psig)   Hourly Flowrate Point No.   Name   Point No.   Name  
(Dth/Day) 1/   (Dth/Day) 1/   Daily Quantity 1/   1/   (Dth/hour) 1/
56W
  PENN FUEL
OP-08-36     600004     PPL-Clearfield     3,893               150      
56-25
  PENN FUEL OP
04-25     600007     EMMITSBURG     2,563         FN02     75      
56-21
  PENN FUEL OP
04-21     600014     BANGOR     12,216         FN01     300      
56-29
  PENN FUEL OP
04-29     600016     PINE GROVE     1,774         FN02     75      
56-29
  PENN FUEL OP
04-29     600017     MT. VERNON     774         FN02     75      
56-21
  PENN FUEL OP
04-21     600024     DELAWARE WATER GAP     2,000         FN01     125      
56-21
  PENN FUEL OP
04-21     600025     STOUDSBURG NORTH     4,897         FN01     125      
56W
  PENN FUEL
OP-08-36     600026     Counties Gas&Fuel     834               100      
56W
  PENN FUEL
OP-08-36     600027     Curwensville     1,390               150      
56-25
  PENN FUEL OP
04-25     600050     PFG-GlenFumey     1,083         FN02     50      
56-25
  PENN FUEL OP
04-25     600051     WAYNESBORO     3,449         FN02     50      
56W
  PENN FUEL
OP-08-36     600074     RENOVO PENN FUEL     649               100      
C23
  PENNSBURG-23     631929     PENNSBURG
(74-000577)     4,741         FN01            
C22
  EAGLE-25     632170     EAGLE C.S.
(74-000011)     4,741         FN01            
56-29
  PENN FUEL OP
04-29     633513     SPRING VALLEY     1,000         FN02     300      

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No. 2004-05-28 — 0001
Appendix A to Service Agreement No. 80934
Under Rate Schedule SST
Between (Transporter) Columbia Gas Transmission Corporation
               and (Shipper) PPL Gas Utilities Corporation

     
1/
 
Application of MDDOs, DDQs, and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:
 
   
FN01
 
THIS METER IS IN THE BANGOR-STROUDSBURG AGGREGATE AREA AND THE EASTERN MARKET
AGGREGATE AREA.
 
   
FN02
  THIS METER IS IN THE EASTERN MARKET AGGREGATE AREA.
 
   
 
  The following notes apply to all scheduling points on this contract:
 
   
GFN1
 
UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT
BETWEEN SELLER AND BUYER, SELLER’S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION,
UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN SELLER AND BUYER, AT THE
STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR
EACH STATION. IN ADDITION, SELLER SHALL NOT BE OBLIGATED ON ANY DAY TO DELIVER
MORE THAN THE AGGREGATE DAILY QUANTITIES (ADQ) LISTED BELOW IN THE AGGREGATE
AREAS LISTED BELOW. THE STATIONS FOOTNOTED ABOVE WITH A 1 OR 2 ARE IN THE
AGGREGATE AREAS SET FORTH IN GREATER DETAIL BELOW. ANY STATION SPECIFIC MDDOS IN
A SEPARATE FIRM SERVICE AGREEMENT BETWEEN SELLER AND BUYER SHALL BE ADDITIVE
BOTH TO THE INDIVIDUAL STATION MDDOS SET FORTH HEREIN AND TO ANY APPLICABLE
AGGREGATE DAILY QUANTITY SET FORTH BELOW. THE MARKET AREA IN WHICH EACH STATION
IS LOCATED IS POSTED ON SELLER’S EBB AND INCORPORATED HEREIN BY REFERENCE.

              FOOTNOTE       AGGREGATE   NUMBER   AGGREGATE AREA NAME   DAILY
QUANTITY   1  
BANGOR- STROUDSBURG AGGREGATE AREA
  12,216 DTH/D 1+2  
ADQ FOR AGGREGATE AREA FOOTNOTE NUMBERS 1 AND 2
  19,757 DTH/D

DELIVERIES TO BUYER AT PENNSBURG AND EAGLE ARE MADE VIA TEXAS EASTERN BACKOFF OF
SELLERS RECEIPTS.
DELIVERIES AT STATIONS IN MARKET AREA 36, OLEAN, ARE CONTINGENT UPON BUYER
OBTAINING GAS SUPPLIES AND ARRANGING FOR DELIVERY OF SUCH GAS SUPPLIES TO THIS
MARKET AREA. SELLER’S OBLIGATION TO DELIVER GAS ON ANY DAY SHALL BE LIMITED TO
THE QUANTITIES ACTUALLY RECEIVED FOR BUYER’S ACCOUNT TO THIS MARKET AREA.

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No. 2004-05-28 — 0001
Appendix A to Service Agreement No. 80934
Under Rate Schedule SST
Between (Transporter) Columbia Gas Transmission Corporation
              and (Shipper) PPL Gas Utilities Corporation
The Master list of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for purposes of listing valid secondary receipt and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 0 shall be effective April 1,
2005 through March 31, 2014.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. 0 shall cancel
and supersede the Previous Appendix A, Revision No.       effective as of
                    , 20     , to the Service Agreement referenced above.
o Yes þ No (Check applicable blank) All Gas shall be delivered at existing
points of interconnection within the MDDO’s, and/or ADQ’s, and/or DDQ’s, as
applicable, set forth in Transporter’s currently effective Rate Schedule
           Appendix A, Revision No. 0 with Shipper, which for such points set
forth are incorporated herein by reference.
With the exception of this Appendix A, Revision No. 0 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

          PPL Gas Utilities Corporation    
 
       
By:
Name:
  /s/ Robert M. Geneczko
 
Robert M. Geneczko    [SEAL]
Title:
  President    
Date:
   
 
   
 
        Columbia Gas Transmission Corporation    
 
       
By:
Name:
  /s/ T. N. Brasselle
 
T. N. Brasselle    
Title:
  MGR Customer Services    
Date:
  NOV 05 2004    

 

 